DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McClure et al. (US 7,162,348) in view of Reeve et al. (US 8,649,930)

Regarding claim 1, McClure discloses a system for controlling an operation of agricultural implements, the system comprising:
a work vehicle (motive component) including a hitch assembly including a hitch frame (of 10) and a draw point (30) moveable relative to the hitch frame, the work vehicle further including an actuator (including 24) configured to move the draw point relative to the hitch frame to adjust the position of the implement relative to the work vehicle, the work vehicle further including a vehicle-based sensor (including 40, 56, 58, and/or 110) and a vehicle-based controller (microprocessor of the motive component; see Fig. 11) communicatively coupled to the vehicle-based sensor; and
an implement (working component) configured to be towed by the work vehicle, the implement configured to be coupled to the draw point such that movement of the draw point relative to the hitch frame adjusts the position of the implement relative to the work vehicle, the implement including an implement-based sensor (including 112) configured to detect an operational parameter indicative of the operation of the implement, the implement further including an implement-based controller (microprocessor of the working component) communicatively coupled to the implement-based sensor, the implement-based controller configured to receive the sensor data from the implement-based sensor and transmit signals to the vehicle-based controller requesting the vehicle-based controller to control an operation of the actuator based on sensor data received from the implement-based sensor to adjust the operational parameter of the implement,
wherein the vehicle-based controller is configured to determine when field operations have ceased based on the sensor data received from the vehicle-based sensor (including 40, which receives data indicating a manual mode in which field operations have ceased) and ignore the signals received from the implement-based controller requesting that the vehicle-based controller adjust the operation of the actuator when it is determined that a performance of field operations by the implement has ceased. It is noted that Applicant similarly discloses field operations ceasing when the vehicle operator manually engages operation (see labeled para. 0034 of the specification).

McClure does not explicitly disclose the vehicle-based controller being configured to determine when the implement is present within a headlands based on the sensor data received from the vehicle-based sensor, and to ignore the signals received from the implement-based controller requesting that the vehicle-based controller adjust the operation of the actuator when it is determined that the implement is present within the headlands. Reeve teaches a system for controlling agricultural implements, the system comprising:
a work vehicle (including 4) including a vehicle-based sensor (including 24 on 4) and a vehicle-based controller (including 10); and
an implement (including 6) including an implement-based sensor (including 24 on 6);
wherein the vehicle-based controller (including 10) is configured to determine when the implement is present within a headlands based on the sensor data received from the vehicle-based sensor (including 24) and ignore signals to adjust the implement when it is determined that the implement is present within the headlands.

McClure and Reeve are analogous because they both disclose controlling systems for work vehicles and towed implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of McClure with the functionality within headlands as taught by Reeve in order to cease automatic control when such control would offer no benefits, as taught by the prior art of Scarlett et al. (US 5,992,533) (see col. 8, lines 35 50).

Regarding claim 2, McClure discloses the operational parameter being indicative of an orientation (relative position) of the implement, the implement-based controller being configured to transmit signals to the vehicle-based controller requesting the vehicle-based controller to control the operation of the actuator based on the sensor data received from the implement-based sensor to regulate the orientation of the implement.

With respect to claim 5, McClure discloses the implement-based controller (microprocessor of the working component) being further configured to initiate presentation of an indication of the orientation of the implement relative to a target orientation of the implement (communicating orientation for display on 42).

Regarding claim 8, McClure discloses the vehicle-based controller (microprocessor of the motive component) being further configured to control the operation of the actuator to adjust the position of the implement relative to the work vehicle based on a user input signal (from 26).

Regarding claim 11, McClure discloses the implement-based sensor (including 112) being a non-contact based sensor.

Regarding claim 12, McClure discloses the non-contact based sensor (including 112) being a location sensor.

Regarding claims 13-15 and 17-19, McClure and Reeve teach use and operation of the system with respect to claims 1, 2, 5, and 8, above. Additionally, regarding claim 19, McClure discloses control of operation based on a yaw (as shown by 42) of the implement.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McClure in view of Reeve and further in view of Anderson et al. (US 9,709,969)

McClure and Reeve disclose the system with respect to claim 2, above. Neither McClure nor Reeve explicitly discloses a predetermined parameter range for the operational parameter. Anderson teaches detection of an operational parameter relative to a predetermined parameter range (set by thresholds) to control adjustment of the orientation of an implement when the monitored operational parameter exceeds or falls below a threshold (see col. 2, lines 50-57).

McClure, Reeve, and Anderson are analogous because they all disclose controlling systems for work vehicles and towed implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide above combination with the threshold means as taught by Anderson in order to prevent overcorrection and overuse.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McClure in view of Reeve in view of Anderson as applied to claims 3 and 13 above, and further in view of Unruh et al. (US 7,490,678)

Neither McClure, Reeve, nor Anderson explicitly discloses notification of an operator of the implement when it is determined that the actuator is unable to adjust the orientation of the implement. Unruh teaches a controller (including 100) configured to initiate notification of an operator of an implement (including 30) when it is determined that the actuator (including 26) is unable to adjust the orientation of the implement in a manner such that the operational parameter is returned to a value within a parameter range (see col. 6, lines 41-51).

McClure, Reeve, Anderson, and Unruh are analogous because they all disclose controlling systems for work vehicles and towed implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the notifying means as taught by Unruh in order to ensure effective and reliable operation. (See Unruh, col. 6, lines 41-51.)

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McClure in view of Reeve and further in view of Schneider (US 10,123,472).

McClure and Reeve disclose the system and method with respect to claims 1 and 13, above. Neither McClure nor Reeve explicitly discloses an orientation sensor configured to detect at least one of a pitch, a roll, or a yaw of the implement as claimed. Schneider teaches a similar system having an implement-based orientation sensor (20) configured to detect pitch and a roll of an implement (including 16), and a controller (including 42) to control operation (of steering) based on at least one of the pitch or the roll to regulate the operation of the implement.

McClure, Reeve, and Anderson are analogous because they both disclose controlling systems for work vehicles and towed implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the orientation sensing means as taught by Schneider in order to "[allow] the position determination to be transferred to the ground correctly." (See Schneider, cols. 1-2.)


Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Kormann et al. (US 9,232,688), Scarlett et al. (US 5,992,533), and Young et al. (US 5,190,111) each teaches shutting off automatic implement controls when it is determined that an implement is within headlands.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/6/17/22